Opinion filed July 28,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00295-CV
                                                    __________
 
                           IN
THE INTEREST OF A.R.B., A CHILD

 
                                    On
Appeal from the 87th District Court
                                                             Leon
County, Texas
                                                   Trial
Court Cause No. D-05-557
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Valerie Cashner is the appellant in this appeal.  She has filed a motion to dismiss
the appeal pursuant to Tex. R. App. P. 42.1(a)(1). 
In the motion, appellant states that “[t]he matters in controversy in the above
entitled and numbered causes of action will not be pursued for Appeal by
[appellant].”  Therefore, in accordance with appellant’s request, we dismiss
the appeal.
The
motion to dismiss is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
 
July 28, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.